PER CURIAM.
In the course of an investigation by the Office of Disciplinary Counsel (“ODC”) into a complaint lodged against respondent, R.F.F., by one of his clients, respondent voluntarily agreed to be interviewed by the ODC. According to respondent, the ODC asked him for permission to tape record the interview, which he granted. Several months later, the ODC served respondent with a subpoena compelling him to appear to give a sworn statement relative to the complaint under investigation. Prior to the date on which the sworn statement was scheduled, respondent, through counsel, requested that the ODC produce a copy, if one exists, of the tape recording of the prior statement. The ODC declined to produce the tape, and this application followed.
Under the circumstances of this proceeding, we find no valid reason why respondent should not be entitled to obtain from the ODC a copy of his own voluntary statement. Accordingly, the ODC is ordered to produce to respondent a copy, if one exists, of the tape recording of his prior statement.
KIMBALL, J., would deny the application.
TRAYLOR, J., would deny the application.